                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

                                                    :
MERCEDES-BENZ FINANCIAL SERVICES                    :
USA LLC,                                            :
                                                    :        Case No. 1:18-cv-10854-JBS-JS
                  Plaintiff,                        :
                                                    :
 v                                                  :        ORDER GRANTING DEFAULT
                                                    :          JUDGMENT IN FAVOR OF
 MEDWAY TRUCKING, LLC, a New Jersey                 :        PLAINTIFF MERCEDES BENZ
 limited liability company, PARDO’S TRUCK           :       FINANCIAL SERVICES USA, LLC
 SERVICES PARTS WAREHOUSE, INC., a                  :         AND AGAINST DEFENDANTS
 New Jersey corporation, and DOMINICK               :         MEDWAY TRUCKING, LLC,
 PARDO, an individual,                              :         PARDO’S TRUCK SERVICES
                                                    :       PARTS WAREHOUSE, INC., AND
                 Defendants.                        :             DOMINICK PARDO
                                                    :

       THIS MATTER having been brought before the Court by Notice of Motion of McCarter

& English, LLP and Warner Norcross & Judd LLP, attorneys for Plaintiff, on notice to

Defendants Medway Trucking, LLC, Pardo’s Truck Services Parts Warehouse, Inc., and

Dominick Pardo, for entry of an Order granting final default judgment in favor of Plaintiff

Mercedes-Benz Financial Services USA, LLC, on Plaintiff’s Complaint and there being no

opposition to the Motion and for good cause shown;
            IT IS, on this _10th_ day of _____April_____, 2019,

            ORDERED that:
            1.     The Motion is granted in its entirety.

            2.     Plaintiff Mercedes-Benz Financial Services USA, LLC shall have a final

judgment by default awarding damages in favor of Plaintiff Mercedes-Benz Financial Services

USA, LLC and against Defendants Medway Trucking, LLC, Pardo’s Truck Services Parts

Warehouse, Inc., and Dominick Pardo, jointly and severally, on Plaintiff’s Complaint.

       3.        There is no just reason for delay of enforcement of the judgment awarded herein

and accordingly, the judgment granted herein shall be a final judgment.

                                                        s/ Jerome B. Simandle__________
                                                        Hon. Jerome B. Simandle
                                                        United States District Judge
